Title: To Benjamin Franklin from Francis Hopkinson, 5 September 1779
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Friend
Philada. Septr. 5th. 1779—
Your very obliging Favour of the 4th. June came to hand within these few Days. My Friendship & Pride were both highly gratified by this Indulgence. I hope I shall always endeavour to merit your Esteem & the Esteem of all good Men. The Trust you have been pleased to repose in me does me Honour, & I doubt not but you may depend on the Exertion of my best services in every thing that respects you or your Affairs.
I thank you for the little Piece of Oxford Wit— I have just made your Pig squeak in Dunlap’s Packet. Kill pig has brought his Pigs to a fine Market truly—& as ’tis Pity his knife & steel should be unemploy’d; the best he can do is to cut his own Throat.— In Return for your Rocket I send you a few of my political Squibbs. Ammunition of this kind hath been rather scarce with us. Most of our Writers have left the great Field of general politics, wherein they might have been of considerable Service, to skirmish & bush-fight in the Furs and Thickets of Party Dispute—for which I blame them much.—
I am greatly obliged by the Use of your electric apparatus, of which I shall take particular Care. You will perhaps repent of your Kindness when I tell you that I am preparing a long Letter to you on the Subject of Electricity. It would have been forwarded to you before now, but the Summer Season being unfavourable for Electrical Experiments & my Time much engaged in the Duties of my office, I have not been able to compleat my System.— Should you find Time to write to me again, I would just hint that you cannot oblige me more than by communicating any new philosophical Discoveries, or Systems, new Improvements in Mathematical or philosophical Machinery—new Phenomena—new Doctrines Gim-Cracks &ca for all which I have an insatiable Avidity— When I was in London I never ventur’d into Nairne’s or Adams’s Shops, ’till I was just ready to sail for America & had spent all my Money not caring to expose myself to irrisistable Temptation.
I have been honoured with the Post of Judge of the Court of Admiralty for this State & have Reason to believe that I have hitherto given Satisfaction in that Department. As this office does not interfere with my Business as Treasurer of Loans, I retain both & have Occasion to use much Industry and Attention.— Such is the unhappy State of our Currency that I am but just enabled to support my Family with the two offices but my Hope is, in future Prospects.
Monsr. Luzerne not yet arrived in this City but soon expected. I shall think myself honour’d in his Acquaintance. We have been extreamly happy with Mr. Gerard who has made himself beloved by every Body here (except the Tories) & will be universally regretted when he leaves us—by him I send this Letter.
Mrs. Bache tells me you have sent a Bust of yourself by Mr. Luzerne— She has promised to send for me when it is to be unpack’d— I hope she won’t forget her Promise— She has been so good as to give me one of the Profiles in Clay you sent over.
A good Likeness of General Washington goes over with Mr. Gerard— I doubt not but there will soon be capital Engravings done at Paris from this Picture— I shall expect one from some Body or other—some Friend at Paris or Passey will doubtless remember me.—
But I detain too long with Chit Chat from more important Objects;— I will therefore take my leave of you for the present with most hearty Assurances that I am as I ever have been Your sincerely affectionate Friend & humble servt
Fras Hopkinson
P.S. We buried a very worthy Member of Congress yesterday— Mr. W: H— Drayton from So. Carolina—My Mother & Sisters desire to be respectfully remembered to you.—Dr. Franklin

 
Notation: Fra: Hopkinson Sept 15 79
